848 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HI-WAY AMERICAN, INC., Respondent.
No. 88-5252.
United States Court of Appeals, Sixth Circuit.
May 31, 1988.

Before:  ENGEL, Chief Judge, DAVID A. NELSON and RYAN, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Hi-Way American, Inc., Detroit, Michigan, its officers, agents, successors, and assigns, enforcing its order dated 9 September 1987, in Case No. 7-CA-26708, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Hi-Way American, Inc., Detroit, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

4
(a) Discriminating against employees by failing and refusing to assign them to available work because they have filed charges with the National Labor Relations Board.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) Assign Roscoe Lavender Jr. to available work in his regular 40-hour/week work assignment.


8
(b) Make Roscoe Lavender Jr. whole in the manner set forth in the remedy section of the Board's Decision.


9
(c) Remove from its files any reference to the unlawful action against Roscoe Lavender Jr. and notify him in writing that this has been done and that the refusal to assign him work will not be used against him in any way.


10
(d) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


11
(e) Post at its facility in Detroit, Michigan, copies of the attached notice marked "Appendix."3   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


12
(f) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


15
WE WILL NOT discriminate against employees by failing and refusing to assign them available work because they have filed charges with the National Labor Relations Board.


16
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


17
WE WILL assign Roscoe Lavender Jr. to available work in his regular 40-hour/week work assignment, and WE WILL make him whole for any loss of earnings or other benefits resulting from our discrimination, with interest.


18
WE WILL notify Roscoe Lavender Jr. that we have removed from our files any reference to our unlawful refusal to assign him to available work and that this action will not be used against him in any way.


19
HI-WAY AMERICAN, INC.


20
(Employer)

Dated ________
By (Representative)

21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226, Telephone 313-226-3244.